IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-29,845-03


EX PARTE PAUL JOSEPH ZEEDYK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-03-02709-CR IN THE 284TH DISTRICT COURT

FROM MONTGOMERY COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to thirty years' imprisonment. 
	On June 8, 2012,  the trial court entered findings of fact and conclusions of law,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for finding #9 and conclusion #4, insofar as that finding and conclusion refer to the discharged juror
as an "alternate" juror.  Based on the trial court's findings and conclusions and our own review, we
deny relief.
Filed: December 12, 2012
Do not publish